DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 32-45 and 47 are pending in the application.
Applicant’s amendment to the claims, filed on June 21, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on June 21, 2022 in response to the non-final rejection mailed on March 22, 2022 are acknowledged and have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objections to claims 32-35, 43, and 47 for various informalities are withdrawn in view of the applicant’s instant amendment to the claims. 

Claims 32-34 are objected to in the recitation of “0 to 8 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M”. Since a BFD mutant can only comprise T380C or T380Y and not both mutations simultaneously, the maximum number of mutations selected from L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M is 7 and in the interest of improving claim form, it is suggested that “8” in the phrase “0 to 8” be replaced with “7”. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 41-45 under 35 U.S.C. 112(b) as being indefinite in the recitation of "the obtained recombinant cell" in claim 41 is withdrawn in view of the applicant’s instant amendment to claim 41 to recite “obtaining a recombinant cell by expressing the BFD mutant protein in a host cell”.  

Claim Rejections - 35 USC § 112(a)
Claims 32-45 and 47 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
As amended, claim 32 (claims 38, 41-45, and 47 dependent therefrom) recites (in relevant part) a BFD mutant protein, wherein the BFD mutant protein comprises the amino acid sequence of SEQ ID NO: 1, with the exception that the BFD mutant protein comprises the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1, and also comprises exactly 0 to 8 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M as compared to the amino acid sequence of SEQ ID NO: 1. 
In view of the recitation of the open-ended transitional phrase “comprises” in the phrase “the BFD mutant protein comprises the mutations…” and the phrase “also comprises exactly 0 to 8 additional mutations…”, the recited BFD mutant of claims 32, 38, and 41-45 has at least the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1 and any additional mutation(s) as compared to the amino acid sequence of SEQ ID NO: 1. The examiner acknowledges the recitation of “exactly” in the phrase “also comprises exactly 0 to 8 additional mutations…”, however, the use of “exactly” does not limit the open-ended term “comprises” (MPEP 2111.03.II) and thus the claims encompass any number and/or type of additional mutation(s) as compared to the amino acid sequence of SEQ ID NO: 1.
The recited BFD mutant of claim 47 has at least the mutations W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, W86R-N87T-L109G-L110E-H281V-Q282F-A460M, W86R-N87T-T377M-T380C, or W86R-N87T-T377M-T380Y and any additional mutation(s) as compared to the amino acid sequence of SEQ ID NO: 1.
As amended, claim 33 (claims 35 and 39 dependent therefrom) recites (in relevant part) a BFD mutant protein, wherein the BFD mutant protein comprises the amino acid sequence of SEQ ID NO: 1, with the exception that the BFD mutant protein comprises the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1, and also comprises 0 to 8 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M as compared to the amino acid sequence of SEQ ID NO: 1, and does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1. 
In view of the recitation of the open-ended transitional phrase “comprises” in the phrase “the BFD mutant protein comprises the mutations…” and the phrase “also comprises 0 to 8 additional mutations…”, the recited BFD mutant of claims 33, 35, and 39 has at least the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1 and the remaining amino acid sequence of the recited BFD mutants is unlimited. The examiner acknowledges the applicant’s amendment to recite “does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1”. However, given that the phrase “comprises 0 to 8 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M as compared to the amino acid sequence of SEQ ID NO: 1” is inclusive of any additional mutations relative to SEQ ID NO: 1, the phrase “does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1” does not have the effect of limiting the number and/or type of additional mutations relative to SEQ ID NO: 1.
As amended, claim 34 (claims 36, 37, and 40 dependent therefrom) recites (in relevant part) a BFD mutant protein, wherein the BFD mutant protein comprises the amino acid sequence of SEQ ID NO: 1, with the exception that the BFD mutant protein comprises the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1, and also comprises exactly 0 to 8 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M as compared to the amino acid sequence of SEQ ID NO: 1, and does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1. 
In view of the recitation of the open-ended transitional phrase “comprises” in the phrase “the BFD mutant protein comprises the mutations…” and the phrase “also comprises exactly 0 to 8 additional mutations…”, the recited BFD mutant of claims 34, 36, 37, and 40 has at least the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1 and the remaining amino acid sequence of the recited BFD mutants is unlimited. The examiner acknowledges the recitation of “exactly” in the phrase “also comprises exactly 0 to 8 additional mutations…”, however, the use of “exactly” does not limit the open-ended term “comprises” (MPEP 2111.03.II) and thus the claims encompass any additional mutation(s) as compared to the amino acid sequence of SEQ ID NO: 1. The examiner further acknowledges the applicant’s amendment to recite “does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1”. However, given that the phrase “comprises 0 to 8 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M as compared to the amino acid sequence of SEQ ID NO: 1” is inclusive of any additional mutations relative to SEQ ID NO: 1, the phrase “does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1” does not have the effect of limiting the number and/or type of additional mutations relative to SEQ ID NO: 1.
The specification discloses the following representative species of the genus of recited BFD mutant proteins with mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1 that convert formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone: a BFD mutant protein comprising the amino acid sequence of SEQ ID NO: 1, except for the mutations W86R-N87T, W86R-N87T-R184H, W86R-N87T-T377M-T380C, W86R-N87T-T377M-T380Y, W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, and W86R-N87T-L109G-L110E-H281V-Q282F-A460M (see, e.g., Table 1 at pp. 13-15 of the specification). 
Before the effective filing date, the prior art taught a mutant of Pseudomonas putida BFD with a mutation at the active site position 86 (Lingen et al., Protein Engineer. 15:585-593, 2002; cited on Form PTO-892 mailed on August 20, 2021). However, as noted above, the recited BFD mutant has the mutations W86R and N87T and any additional mutation(s) of any other residue(s) compared to the amino acid sequence of SEQ ID NO: 1. 
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892 mailed on August 20, 2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on August 20, 2021), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
Specifically regarding BFD mutant proteins, the reference of Andrews et al. (FEBS J. 280:6395-6411, 2013; cited on Form PTO-892 mailed on June 3, 2021) discloses a mutant of Pseudomonas putida BFD with mutation at the active site position 26 or 281, which had the deleterious effect of increasing Km and decreasing kcat (p. 6399, Table 1). 
The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize those structures of the genus of recited BFD mutant proteins. Other than the above-noted representative species, the specification fails to describe any other members of the recited genus of BFD mutant proteins, which have an extraordinary number of modifications to amino acid residues of SEQ ID NO: 1 and that have the activity of converting formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone. In this case, other than the mutations W86R and N87T as compared to SEQ ID NO: 1, no common structural attributes identify the members of the genus of recited BFD mutant proteins, which, given the extraordinarily large number of amino acid sequences, the genus of BFD mutant proteins is considered to encompass widely variant species. Because the members of the genus of recited mutant BFD proteins share only a minimal structural feature (i.e., R at position 86 and T at position 87 as compared to SEQ ID NO: 1), because the genus of recited mutant BFD proteins encompasses species that are highly variant in their amino acid sequences, and in view of the high unpredictability of amino acid modification, the disclosed representative species are insufficient to describe the genus.  
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claims 32-45 and 47 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for producing hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone, comprising contacting formaldehyde with a BFD mutant protein to thereby produce hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone, wherein the mutant BFD protein comprises the amino acid sequence of SEQ ID NO: 1, except for the mutations W86R-N87T, W86R-N87T-R184H, W86R-N87T-T377M-T380C, W86R-N87T-T377M-T380Y, W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, and W86R-N87T-L109G-L110E-H281V-Q282F-A460M, does not reasonably provide enablement for all methods as encompassed by the claims, particularly with respect to the mutant BFD protein. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The breadth of the claims: As amended, claim 32 (claims 38, 41-45, and 47 dependent therefrom) recites (in relevant part) a BFD mutant protein, wherein the BFD mutant protein comprises the amino acid sequence of SEQ ID NO: 1, with the exception that the BFD mutant protein comprises the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1, and also comprises exactly 0 to 8 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M as compared to the amino acid sequence of SEQ ID NO: 1. 
In view of the recitation of the open-ended transitional phrase “comprises” in the phrase “the BFD mutant protein comprises the mutations…” and the phrase “also comprises exactly 0 to 8 additional mutations…”, the recited BFD mutant of claims 32, 38, and 41-45 has at least the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1 and any additional mutation(s) as compared to the amino acid sequence of SEQ ID NO: 1. The examiner acknowledges the recitation of “exactly” in the phrase “also comprises exactly 0 to 8 additional mutations…”, however, the use of “exactly” does not limit the open-ended term “comprises” (MPEP 2111.03.II) and thus the claims encompass any number and/or type of additional mutation(s) as compared to the amino acid sequence of SEQ ID NO: 1.
The recited BFD mutant of claim 47 has at least the mutations W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, W86R-N87T-L109G-L110E-H281V-Q282F-A460M, W86R-N87T-T377M-T380C, or W86R-N87T-T377M-T380Y and any additional mutation(s) as compared to the amino acid sequence of SEQ ID NO: 1.
As amended, claim 33 (claims 35 and 39 dependent therefrom) recites (in relevant part) a BFD mutant protein, wherein the BFD mutant protein comprises the amino acid sequence of SEQ ID NO: 1, with the exception that the BFD mutant protein comprises the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1, and also comprises 0 to 8 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M as compared to the amino acid sequence of SEQ ID NO: 1, and does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1. 
In view of the recitation of the open-ended transitional phrase “comprises” in the phrase “the BFD mutant protein comprises the mutations…” and the phrase “also comprises 0 to 8 additional mutations…”, the recited BFD mutant of claims 33, 35, and 39 has at least the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1 and the remaining amino acid sequence of the recited BFD mutants is unlimited. The examiner acknowledges the applicant’s amendment to recite “does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1”. However, given that the phrase “comprises 0 to 8 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M as compared to the amino acid sequence of SEQ ID NO: 1” is inclusive of any additional mutations relative to SEQ ID NO: 1, the phrase “does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1” does not have the effect of limiting the number and/or type of additional mutations relative to SEQ ID NO: 1.
As amended, claim 34 (claims 36, 37, and 40 dependent therefrom) recites (in relevant part) a BFD mutant protein, wherein the BFD mutant protein comprises the amino acid sequence of SEQ ID NO: 1, with the exception that the BFD mutant protein comprises the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1, and also comprises exactly 0 to 8 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M as compared to the amino acid sequence of SEQ ID NO: 1, and does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1. 
In view of the recitation of the open-ended transitional phrase “comprises” in the phrase “the BFD mutant protein comprises the mutations…” and the phrase “also comprises exactly 0 to 8 additional mutations…”, the recited BFD mutant of claims 34, 36, 37, and 40 has at least the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1 and the remaining amino acid sequence of the recited BFD mutants is unlimited. The examiner acknowledges the recitation of “exactly” in the phrase “also comprises exactly 0 to 8 additional mutations…”, however, the use of “exactly” does not limit the open-ended term “comprises” (MPEP 2111.03.II) and thus the claims encompass any additional mutation(s) as compared to the amino acid sequence of SEQ ID NO: 1. The examiner further acknowledges the applicant’s amendment to recite “does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1”. However, given that the phrase “comprises 0 to 8 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M as compared to the amino acid sequence of SEQ ID NO: 1” is inclusive of any additional mutations relative to SEQ ID NO: 1, the phrase “does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1” does not have the effect of limiting the number and/or type of additional mutations relative to SEQ ID NO: 1.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Before the effective filing date, a method for producing hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone, comprising contacting formaldehyde with a Pseudomonas putida BFD protein was known (see CN 105132400 A; cited on the IDS filed on August 5, 2019). Also, before the effective filing date, the prior art taught a mutant of Pseudomonas putida BFD with mutation at the active site position 26, 86, or 281 (see Andrews et al., supra and Lingen et al., supra). However, as noted above, the recited BFD mutant has the mutations W86R and N87T and any additional mutation(s) of any other residue(s) compared to the amino acid sequence of SEQ ID NO: 1. 
The reference of Singh et al. (supra) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (supra), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
Specifically regarding BFD mutant proteins, the reference of Andrews et al. (supra) discloses a mutant of Pseudomonas putida BFD with mutation at the active site position 26 or 281, which had the deleterious effect of increasing Km and decreasing kcat (p. 6399, Table 1). 
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the recited BFD mutant proteins with mutation at position 86 that convert formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone: a BFD mutant protein comprising the amino acid sequence of SEQ ID NO: 1, except for the mutations W86R-N87T, W86R-N87T-R184H, W86R-N87T-T377M-T380C, W86R-N87T-T377M-T380Y, W86R-N87T-L109G-L110E, W86R-N87T-L109G-L110E-T377M, W86R-N87T-L109G-L110E-A460M, and W86R-N87T-L109G-L110E-H281V-Q282F-A460M (Table 1 at pp. 13-15 of the specification). Other than these mutations compared to SEQ ID NO: 1, the specification fails to provide guidance or direction regarding all other modifications that can be made to the amino acid sequence of SEQ ID NO: 1 with an expectation of maintaining the activity of converting formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of isolating or generating variants of a polypeptide were known in the art before the effective filing date, it was not routine in the art to screen for an extraordinary number of BFD mutant proteins that have the activity of converting formaldehyde to hydroxyl acetaldehyde and/or 1,3-dihydroxyacetone.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

RESPONSE TO REMARKS: The applicant argues that the claims have been amended to recite a sequence which comprises exactly 0 to 8 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M compared to the amino acid sequence of SEQ ID NO: 1, and does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO:1. The applicant argues that by this amendment, the claims recite a finite list of additional mutations and does not encompass any number of additional mutations as stated in the rejections. 
The applicant’s argument is not found persuasive. Regarding claims 32, 38, 41-45, and 47, it is noted that claim 32 has not been amended according to the applicant’s remarks. Rather, claim 32 has been amended to recite “also comprises exactly 0 to 8 additional mutations” but does not recite the limitation “does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1”. As to the merits of the applicant’s argument, just as the use of “consists” does not limit the open-ended term “comprising” in the phrase “comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from…” (see MPEP 2111.03.II), the use of “exactly” does not limit the open-ended term “comprises” in the phrase “also comprises exactly 0 to 8 additional mutations…” Thus, contrary to the applicant’s position, the claims encompass any number and/or type of additional mutation(s) as compared to the amino acid sequence of SEQ ID NO: 1.
Regarding claims 33, 35, and 39, it is noted that claim 33 has not been amended according to the applicant’s remarks. While the examiner acknowledges the amendment to claim 33 to recite “does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1”, claim 33 has not been amended to recite “exactly 0 to 8 additional mutations” as asserted by the applicant. As to the merits of the applicant’s argument, the limitation “does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1” does not limit the recited additional mutations to L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M. In view of the recitation of the open-ended transitional phrase “comprises” in the phrase “the BFD mutant protein comprises the mutations…” and the phrase “also comprises 0 to 8 additional mutations…”, the recited BFD mutant of claims 33, 35, and 39 has at least the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1 and the remaining amino acid sequence of the recited BFD mutants is unlimited, which is not negated by the recitation of “does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1” since the additional mutations of the BFD mutant are not limited to 0 to 8 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M.
Regarding claims 34, 36, 37, and 40, the examiner acknowledges the amendment to claim 34 to recite “also comprises exactly 0 to 8 additional mutations…does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1”. However, these amendments do not have the effect of limiting the recited additional mutations to L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M. As stated above, in view of the recitation of the open-ended transitional phrase “comprises” in the phrase “the BFD mutant protein comprises the mutations…” and the phrase “also comprises exactly 0 to 8 additional mutations…”, the recited BFD mutant of claims 34, 36, 37, and 40 has at least the mutations W86R and N87T compared to the amino acid sequence of SEQ ID NO: 1 and the remaining amino acid sequence of the recited BFD mutants is unlimited, which is not negated by the recitation of “does not comprise any other mutations compared to the amino acid sequence of SEQ ID NO: 1” since the additional mutations of the BFD mutant are not limited to 0 to 8 additional mutations selected from the group consisting of L109G, L110E, H281V, Q282F, T377M, T380C, T380Y, and A460M.
Given the breadth of the recited BFD mutant protein, the disclosure of only a relative few representative species/working examples, and the high level of unpredictability in the relevant art, it is the examiner’s position that the specification fails to adequately describe and enable the full scope of the claimed invention. 

Conclusion
Status of the claims:
Claims 32-45 and 47 are pending.
Claims 32-45 and 47 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656